OVERTON, Justice.
We have for review Seifert v. State, 616 So.2d 1044 (Fla. 2d DCA 1993), in which the district court held that Harry W. Seifert had not preserved an issue regarding the introduction of child hearsay under section 90.-803(23), Florida Statutes (1989), because he failed to properly object to the introduction of that testimony at trial. Alternatively, the district court stated that, even if the objections had been proper, the admission of the testimony at issue was harmless beyond a reasonable doubt. We accepted jurisdiction pursuant to article V, section 3(b)(3), of the Florida Constitution, based on conflict with Fricke v. State, 561 So.2d 597 (Fla. 3d DCA 1990).
Our recent decisions in State v. Townsend, 635 So.2d 949 (Fla.1994), Feller v. State, 19 Fla. L. Weekly S196 — So.2d(Fla. April 21, 1994), and Hopkins v. State, 632 So.2d 1372 (Fla.1994), address the preservation of error issue. Upon review of the record, we determine that Seifert’s objections were proper and that the district court erroneously characterized Seifert’s objections as objections that merely went to the nature, rather than the sufficiency, of the evidence. Consequently, we disapprove the district court’s opinion to the extent it mischaracter-ized Seifert’s objections. Nevertheless, given that admission of the testimony was harmless error, we approve the result of the district court’s opinion. We also disapprove Fricke to the extent it is inconsistent with our holdings in Townsend, Feller, and Hopkins. We decline to address the other issues raised by Seifert.
It is so ordered.
GRIMES, C.J., and McDONALD, SHAW, KOGAN and HARDING, JJ., concur.